DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Jun 27, 2022 in response to the Non-Final Office Action mailed on Mar 25, 2022, regarding application number 16/769,103. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claim(s) 1-2, 4-18 is/are currently pending and has/have been examined.
Claim(s) 3 has/have been cancelled. 
Claim(s) 11-18 has/have been newly added. 

Response to Amendment 
	The Amendment filed on Jun 27, 2022 has been entered. Applicant’s Remarks filed on Jun 27, 2022 have been considered as follows.
Based on the note that the there was another Abstract submitted previously, the objections to the specification previously set forth are withdrawn. 
Based on the Amendments to the Claims, some of the 112(b) rejection(s) has/have been withdrawn.
Based on the Amendments to the Claims, and Page(s) 10-16 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 1 and 10, the recitation “microfluidic system” in the preamble is unclear. What part of the claimed structure makes the system “microfluidic”? As written, there is no requirement for any of the structure components of the claim body to be microfluidic, and therefore Applicants’ intent of the term “microfluidic” is unclear whether a microfluidic structure is actually required. Is some type of microfluidic structure required or not?  Clarification is required. 

	Claim(s) 2-18 are rejected by virtue of dependency on Claim 1 and Claim 10 as appropiate.

Regarding Claim 10, line 3, the recitation “a microfluidic system” is unclear. The preamble of the claim already describes ‘a microfluidic system’. As best understood, the recitation in line 3 should read ‘the microfluidic system’. Correction is required. 

	Claim(s) 11-17 are rejected by virtue of dependency on Claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-6, 8-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (WO 2017/059604, where US 2018/0369815 is used as the corresponding English-language translation, already of record) in view of Lanoy et al (A Phononic Crystal-Based High Frequency Rheometer, Crystals, 2018, Vol 8, 195, pp. 1-7, already of record) and in further view of Berker et al (US 8,727,071, already of record).

Regarding Claim 1, Zheng teaches a microfluidic system (see Zheng: Abstract; [0010]; Fig 1), comprising: 
a container (see Zheng: “micro-cavity”, [0010]), 
an ultrasound transmitter assembly (see Zheng: “ultrasonic wave transmitting device”, [0010]),  
and a phononic crystal plate (see Zheng: “a phononic crystal plate”, [0010]); 
wherein the container is configured to accommodate a solution containing microparticles (see Zheng: “micro-cavity is used to contain a solution containing particles”, [0010]; “the particles include micro/nano-particle and/or cells”, [0033]); 
the ultrasound transmitter assembly is configured to transmit ultrasonic waves to the phononic crystal plate (see Zheng: “transmitting ultrasonic waves by an ultrasonic wave transmitting device, and modulating the acoustic field by the phononic crystal plate”, [0014]), wherein the ultrasonic waves have a frequency which is the same as a resonance frequency of the phononic crystal plate (see Zheng: “When the ultrasonic transmitting device is used to transmit continuous wave, the trapping of micro/nano-particles can be achieved by way of setting a driving frequency as the resonance frequency of the phononic crystal plate.”, [0053]); 
the phononic crystal plate is placed in the solution (see Zheng: “placing a phononic crystal plate in a micro-cavity”, [0010]), and configured to generate a local acoustic field on a surface of the phononic crystal plate under excitation of the ultrasonic waves, and induce an acoustic microstreaming vortex to generate an acoustic streaming shear stress on the microparticles (see Zheng: “The phononic crystal plate may also be used to generate an array of micro-vortex to produce shear force to the cell array, thus to induce the cell schizolysis or the regulatable sonoporation”, [0033]).
Zheng teaches spacing between ridges of the phononic crystal plate (i.e. similar to cavities). 
Zheng does not teach a phononic crystal plate with periodic cavities filled with gas.
	However, Lanoy teaches the analogous art of phononic crystals with air bubbles (see Lanoy: Abstract). Lanoy teaches that PDMS-based, soft, elastic phononic crystals can be constructed with periodic air cavities to obtain adjustable transmission properties that can be easily predicted using models; the materials being further advantageous due to properties such as negative refraction, superabsorption or subwavelength focusing due to the air cavity acting as an oscillator (see Lanoy: Page 1, Introduction; Fig 2). Lanoy teaches that the cavities are made by pouring PDMS on a plate containing a periodic arrangement of cubes (see Lanoy: Fig 2).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the phononic crystal plate of Zheng to be a PDMS-based, soft, elastic phononic crystal constructed with cubic periodic air cavities as taught by Lanoy, because Lanoy teaches that this construction provides the advantage of adjustable transmission properties that can be easily predicted using models; the materials being further advantageous due to properties such as negative refraction, superabsorption or subwavelength focusing due to the air cavity acting as an oscillator (see Lanoy: Page 1, Introduction; Fig 2).

Modified Zheng teaches the structure of the phononic crystal plate, including the air inclusions (i.e. cavities) (see above).
	Modified Zheng does not teach ‘wherein the phononic crystal plate comprises: a first plate, a second plate, and a third plate; the second plate comprises a first surface and a second surface opposite to the first surface, the cavities are periodically arranged in the second plate, and the respective cavities all penetrate through the first surface and the second surface; and the first plate and the third plate are respectively fixed to the first surface and the second surface of the second plate, respectively’. 
	However, Berker teaches the analogous art of a barrier for acoustic frequency management, particularly a phononic crystal structure (see Berker: Abstract; Column 2, line 62, to Column 3, line 28). Berker teaches that phononic crystal structures can be formed by stacking layers (i.e. plates), where the number of layers can be as low as 2 or as high as hundreds of layers, and bonded together by use of a bonding agent to obtain the final structure (see Berker: Column 8, line 5-48). As such, Berker teaches an alternative method of forming a phononic crystal structure and provides a guideline for a layered construction method. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the phononic crystal structure of modified Zheng to be constructed by use of a layered construction method, using a first plate, a second plate, and a third plate, the second plate comprising a first surface and a second surface opposite to the first surface, the cavities are periodically arranged in the second plate, and the respective cavities all penetrate through the first surface and the second surface; and the first plate and the third plate are respectively fixed to the first surface and the second surface of the second plate, respectively, as suggested by Berker, because Berker teaches that phononic crystal structures can be formed by stacking layers (i.e. plates), where the number of layers can be as low as 2 or as high as hundreds of layers, and bonded together by use of a bonding agent to obtain the final structure, thus teaching an alternative method of forming a phononic crystal structure and provides a guideline for a layered construction method (see Berker: Column 8, line 5-48). The examiner notes that modified Zheng teaches the entire structure but made with 2 layers (i.e. plates) and the combination with Berker provides motivation for making such a structure by using 3 layers to achieve the same resulting structure. The examiner notes that the article resulting from the applied prior art is identical to or only slightly different than the claimed article. 
Note: Determination of patentability is based on the product itself and does not depend on the method of formation. If the product is the same as or is an obvious variant of a product found in the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to Applicant to show an unobvious difference between the claimed product and the prior art product arising from the construction steps. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). 
Note: Claim(s) 1-9 contain a large amount of functional language (i.e. “configured to…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
		
	Regarding Claim 2, modified Zheng teaches all the limitations as applied to Claim 1 and further teaches wherein the respective cavities are all column cavities; axial directions of the respective cavities are in parallel to a longitudinal wave direction of the ultrasonic waves, or alternatively, the axial directions of the respective cavities are perpendicular to the longitudinal wave direction of the ultrasonic waves (see modification of Claim 1, arrangement resulting from the modification would result in the claimed language as per Fig 1 in Zheng), in a plane perpendicular to the axial directions of the respective cavities, cross- sectional shapes of the respective cavities are the same, and the cross-section shapes are circles, ovals, or polygons’ (see modification of Claim 1, cubic cavities have a square (polygonal) cross section). 

	Regarding Claim 4, modified Zheng teaches all the limitations as applied to Claim 3 and further teaches wherein the first plate, the second plate, and the third plate are all made from a polydimethylsiloxane, and the first plate, the second plate, and the third plate are all flexible plates; and both the first plate and the third plate are in connection with the second plate via bonding (see modification of Claim 3; modified Zheng in Claim 1 teaches the phononic crystal plate out of PDMS that is soft and flexible and modified Zheng in Claim 3 teaches bonding the plates). 

	Regarding Claim 5, modified Zheng teaches all the limitations as applied to Claim 1 and further teaches wherein the ultrasound transmitter assembly comprises: a signal generator, a power amplifier, and an ultrasonic transducer (see Zheng: “ultrasonic wave transmitting device includes a signal generator, a power amplifier, and an ultrasonic transducer”, [0037]); 
the signal generator is configured to transmit a driver signal (see Zheng: “signal generator is configured for generating a electric signal”, [0037]);the power amplifier is in connection with the signal generator, and configured for amplifying the driver signal (see Zheng: “power amplifier is configured for amplifying the electric signal”, [0037]); and the ultrasonic transducer is in connection with the power amplifier, and configured to emit the ultrasonic waves corresponding to a frequency of the driver signal under the excitation of the amplified driver signal (see Zheng: “ultrasonic transducer is configured for converting the amplified electric signal into ultrasound wave”, [0037]).

	Regarding Claim 6, modified Zheng teaches all the limitations as applied to Claim 5 and further teaches wherein the container is a microcavity; and the ultrasonic transducer contacts with the microcavity (see modification of Claim 1). 

	Regarding Claim 8, modified Zheng teaches all the limitations as applied to Claim 6 and further teaches wherein the microcavity comprises: a microcavity, a top plate, and a bottom plate; the microcavity is made from a polydimethylsiloxane, and the top plate and the bottom plate are made of a quartz glass, an organic glass, a silicon wafer, or lithium niobate; the microcavity is a hollow tube, and the microcavity comprises two opposite open ends; the top plate and the bottom plate are fixed to the two opposite open ends by bonding, respectively (see Zheng: [0039]).

	Regarding Claim 9, modified Zheng teaches all the limitations as applied to Claim 5 and further teaches wherein the signal generator is a programming signal transmitter; the power amplifier is a linear power amplifier; and the ultrasonic transducer is a single-array element ultrasonic transducer, a phased array ultrasonic transducer, a linear array ultrasonic transducer, a convex array ultrasonic transducer, or an interdigital transducer (see Zheng: “ultrasonic transducer may be one of the single element ultrasonic transducer, linear array ultrasonic transducer, two dimensional array ultrasonic transducer, phase array ultrasonic transducer and interdigital ultrasonic transducer… power amplifier may be a 52 dB linear power amplifier… the signal generator may be a programmable signal generator”, [0038]).

	Regarding Claim 10, modified Zheng teaches the structure of the microfluidic device (see: modification of Claim 1) and further teaches an operation method, applied to the microfluidic system (see Zheng: “method of manipulating particles by microfluidic based on artificially structured acoustic field”, [0041]), comprising: 
determining the resonance frequency of the phononic crystal plate (see Zheng: “When the ultrasonic transmitting device is used to transmit continuous wave, the trapping of micro/nano-particles can be achieved by way of setting a driving frequency as the resonance frequency of the phononic crystal plate.”, [0053]; the examiner notes that setting the frequency as the resonance frequency of the phononic crystal plate first necessarily requires that the resonance frequency of the phononic crystal plate be determined); 
placing the phononic crystal plate into the container (see Zheng: “putting a phononic crystal plate in a micro-cavity and the phononic crystal plate is a periodically artificial structure”, [0042]); 
filling the container with the solution containing microparticles (see Zheng: “adding a solution containing particles”, [0043]); 
and controlling the ultrasound transmitter assembly to emit ultrasonic waves having a frequency which is the same as the resonance frequency of the phononic plate (see Zheng: “transmitting ultrasonic wave by an ultrasonic wave transmitting device, and modulating the acoustic field by the phononic crystal plate”, [0044]; “When the ultrasonic transmitting device is used to transmit continuous wave, the trapping of micro/nano-particles can be achieved by way of setting a driving frequency as the resonance frequency of the phononic crystal plate.”, [0053]), thereby generating the local acoustic field on the surface of the phononic crystal plate under the excitation of the ultrasonic waves, inducing an acoustic microstreaming vortex, and generating the acoustic streaming shear stress on the microparticles (see Zheng: “acoustic radiation force generated by the phononic crystal plate modulated acoustic field arranging and capturing cells to form a cell array, and generating micro vortex array to generate shear force to the cell array, or inducing cell schizolysis or regulatable sonoporation”, [0047]). 

	Regarding Claim 18, modified Zheng teaches all the limitations as applied to Claim 1 and further teaches wherein the phononic crystal plate has multiple resonance frequencies and is configured to produce different vibration modes under excitation of different resonance frequencies so as to adjust an acoustic streaming shear stress on the microparticles (the examiner notes that the functional language and resulting resonance frequencies are examples of functional language, the structure of the combination being capable of the function. The examiner suggests that any structural components that result in these effects be claimed to further define the structure). 

Regarding Claim 11, modified Zheng teaches all the limitations as applied to Claim 10 and further teaches wherein the respective cavities are all column cavities; axial directions of the respective cavities are in parallel to a longitudinal wave direction of the ultrasonic waves, or alternatively, the axial directions of the respective cavities are perpendicular to the longitudinal wave direction of the ultrasonic waves (see modification of Claim 1, arrangement resulting from the modification would result in the claimed language as per Fig 1 in Zheng), in a plane perpendicular to the axial directions of the respective cavities, cross- sectional shapes of the respective cavities are the same, and the cross-section shapes are circles, ovals, or polygons’ (see modification of Claim 1, cubic cavities have a square (polygonal) cross section). 

	Regarding Claim 12, modified Zheng teaches all the limitations as applied to Claim 10 and further teaches wherein the first plate, the second plate, and the third plate are all made from a polydimethylsiloxane, and the first plate, the second plate, and the third plate are all flexible plates; and both the first plate and the third plate are in connection with the second plate via bonding (see modification of Claim 3; modified Zheng in Claim 1 teaches the phononic crystal plate out of PDMS that is soft and flexible and modified Zheng in Claim 3 teaches bonding the plates). 

	Regarding Claim 13, modified Zheng teaches all the limitations as applied to Claim 10 and further teaches wherein the ultrasound transmitter assembly comprises: a signal generator, a power amplifier, and an ultrasonic transducer (see Zheng: “ultrasonic wave transmitting device includes a signal generator, a power amplifier, and an ultrasonic transducer”, [0037]); 
the signal generator is configured to transmit a driver signal (see Zheng: “signal generator is configured for generating a electric signal”, [0037]);the power amplifier is in connection with the signal generator, and configured for amplifying the driver signal (see Zheng: “power amplifier is configured for amplifying the electric signal”, [0037]); and the ultrasonic transducer is in connection with the power amplifier, and configured to emit the ultrasonic waves corresponding to a frequency of the driver signal under the excitation of the amplified driver signal (see Zheng: “ultrasonic transducer is configured for converting the amplified electric signal into ultrasound wave”, [0037]).

	Regarding Claim 14, modified Zheng teaches all the limitations as applied to Claim 13 and further teaches wherein the container is a microcavity; and the ultrasonic transducer contacts with the microcavity (see modification of Claim 1). 

	Regarding Claim 16, modified Zheng teaches all the limitations as applied to Claim 14 and further teaches wherein the microcavity comprises: a microcavity, a top plate, and a bottom plate; the microcavity is made from a polydimethylsiloxane, and the top plate and the bottom plate are made of a quartz glass, an organic glass, a silicon wafer, or lithium niobate; the microcavity is a hollow tube, and the microcavity comprises two opposite open ends; the top plate and the bottom plate are fixed to the two opposite open ends by bonding, respectively (see Zheng: [0039]).

	Regarding Claim 17, modified Zheng teaches all the limitations as applied to Claim 13 and further teaches wherein the signal generator is a programming signal transmitter; the power amplifier is a linear power amplifier; and the ultrasonic transducer is a single-array element ultrasonic transducer, a phased array ultrasonic transducer, a linear array ultrasonic transducer, a convex array ultrasonic transducer, or an interdigital transducer (see Zheng: “ultrasonic transducer may be one of the single element ultrasonic transducer, linear array ultrasonic transducer, two dimensional array ultrasonic transducer, phase array ultrasonic transducer and interdigital ultrasonic transducer… power amplifier may be a 52 dB linear power amplifier… the signal generator may be a programmable signal generator”, [0038]).


Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (WO 2017/059604, where US 2018/0369815 is used as the corresponding English-language translation, already of record) in view of Lanoy et al (A Phononic Crystal-Based High Frequency Rheometer, Crystals, 2018, Vol 8, 195, pp. 1-7, already of record) and Berker et al (US 8,727,071, already of record) and in further view of Donaty (US 2015/0037808, already of record).

	Regarding Claim 7, modified Zheng teaches all the limitations as applied to Claim 1. Modified Zheng teaches the container and the transducer (see Claim 1).
	Modified Zheng does not explicitly teach the transducer being placed in an opening on the container and interacting in an interference fit. 
	However, Donaty teaches the analogous art of a system and method for ultrasonic preparations (see Donaty: Abstract). Donaty teaches that ultrasonic probes (i.e. equivalent to ultrasonic transducers) can be disposed through an aperture of a vessel (i.e. opening in a container), where the cross-sectional area of the aperture is similar to the cross-sectional area of the ultrasonic probe (i.e. interference fit), as this allows for the ultrasonic probe to be disposed within the inner volume of the vessel such that transmissions of vibrations to the liquid, and thus the contents of the vessel, are facilitated (see Donaty: [0037]; [0040]; Fig 1). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the container modified Zheng to be arranged with an opening and further modifying the system to place the ultrasound transducer of modified Zheng within the opening in an interference fit as taught by Donaty, because Donaty teaches that this allows for the ultrasonic probe to be disposed within the inner volume of the vessel such that transmissions of vibrations to the liquid, and thus the contents of the vessel, are facilitated (see Donaty: [0040]; Fig 1).

Regarding Claim 15, modified Zheng teaches all the limitations as applied to Claim 13. Modified Zheng teaches the container and the transducer (see Claim 13).
	Modified Zheng does not explicitly teach the transducer being placed in an opening on the container and interacting in an interference fit. 
	However, Donaty teaches the analogous art of a system and method for ultrasonic preparations (see Donaty: Abstract). Donaty teaches that ultrasonic probes (i.e. equivalent to ultrasonic transducers) can be disposed through an aperture of a vessel (i.e. opening in a container), where the cross-sectional area of the aperture is similar to the cross-sectional area of the ultrasonic probe (i.e. interference fit), as this allows for the ultrasonic probe to be disposed within the inner volume of the vessel such that transmissions of vibrations to the liquid, and thus the contents of the vessel, are facilitated (see Donaty: [0037]; [0040]; Fig 1). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the container modified Zheng to be arranged with an opening and further modifying the system to place the ultrasound transducer of modified Zheng within the opening in an interference fit as taught by Donaty, because Donaty teaches that this allows for the ultrasonic probe to be disposed within the inner volume of the vessel such that transmissions of vibrations to the liquid, and thus the contents of the vessel, are facilitated (see Donaty: [0040]; Fig 1).

	
Response to Arguments
Applicant's Arguments, filed on Jun 27, 2022, towards the previous prior art rejections and/or 112(b) rejections on Page(s) 10-16 have been fully considered. However, some have not been deemed persuasive and will be addressed below. 
Applicant argues, on Page(s) 10 of their Remarks, that the rejections of Claim(s) 1 and 10 regarding the recitation of ‘microfluidic’ would be apparent to one of skill in the art. 
The examiner respectfully disagrees. 
Regarding the rejection, the examiner notes that there is no requirement for any of the structure components of the claim body to be microfluidic, and therefore Applicants’ intent of the term “microfluidic” is unclear whether a microfluidic structure is actually required. Clarification is required. What part of the claimed structure makes the system “microfluidic”? How is the structure ‘microfluidic’? 

Applicant argues, on Page(s) 12-14 of their Remarks, that the combination set forth does not address “wherein the phononic crystal plate comprises: a first plate, a second plate, and a third plate; the second plate comprises a first surface and a second surface opposite to the first surface, the cavities are periodically arranged in the second plate, and the respective cavities all penetrate through the first surface and the second surface; and the first plate and the third plate are respectively fixed to the first surface and the second surface of the second plate, respectively”. 
The examiner respectfully disagrees. 
Regarding the combination, the examiner notes that Zheng and Lanoy describe the entirety of the structure with the exception of how the phononic crystal plate is constructed (i.e. three plates). However, Berker teaches that phononic crystal structures can be formed by stacking layers (i.e. plates), where the number of layers can be as low as 2 or as high as hundreds of layers (including 3 layers), and bonded together by use of a bonding agent to obtain the final structure (see Berker: Column 8, line 5-48). As such, Berker teaches an alternative method of forming a phononic crystal structure and provides a guideline for a layered construction method. Thus, it would have been obvious to one skilled in the art before the filing date of the invention to modify the phononic crystal structure of modified Zheng to be constructed by use of a layered construction method, using a first plate, a second plate, and a third plate, the second plate comprising a first surface and a second surface opposite to the first surface, the cavities are periodically arranged in the second plate, and the respective cavities all penetrate through the first surface and the second surface; and the first plate and the third plate are respectively fixed to the first surface and the second surface of the second plate, respectively, as suggested by Berker, because Berker teaches that phononic crystal structures can be formed by stacking layers (i.e. plates), where the number of layers can be as low as 2 or as high as hundreds of layers, and bonded together by use of a bonding agent to obtain the final structure, thus teaching an alternative method of forming a phononic crystal structure and provides a guideline for a layered construction method (see Berker: Column 8, line 5-48). The examiner notes that modified Zheng teaches the entire structure but made with 2 layers (i.e. plates) and the combination with Berker provides motivation for making such a structure by using 3 layers to achieve the same resulting structure. The examiner notes that the article resulting from the applied prior art is identical to or only slightly different than the claimed article. 


Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

	/Benjamin R Whatley/            Primary Examiner, Art Unit 1798